[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON DEFENDANT'S MOTION FOR PROTECTIVE ORDER (#117)
The defendant has agreed to provide the plaintiff with copies of the following portions of its Claim Manual:
Chapter 2 — Sections 0 — 9 (entire chapter);
Chapter 3 — Sections 0 and 1;
Chapter 7 — Sections 0, 2, 3, 5 and 6;
Chapter 8 — Sections 0, 1 and 4.
In addition to the foregoing, the defendant is ordered to provide the plaintiff with copies of the following:
Chapter 6 — Pages 6-2-4 through 6-5-4; CT Page 11302
Chapter 7 — Pages 7-4-1 through 7-4-3;
Chapter 8 — Page 8-2-1;
Chapter 98 — Pages 98-7-1 and 98-8-1;
Chapter 99 — Pages 99-0-1 through 99-5-2 (entire chapter).
All material from the Claims Manual being provided to plaintiff's counsel is to be kept confidential, is not to be copied, and is to be returned to the defendant when this litigation is over.
William L. Hadden, Jr., Judge